01/18/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0657



                                        DA 21-0657

                                                                         HLEj
STATE OF MONTANA,
                                                                         JAN 10 2022
                                                                      Bowen C3reenwood
              Plaintiff and Appellee,                               Clerk of Supreme Court
                                                                       State of Montana


       v.                                                         ORDER

DANIEL E. NEWBY,

              Defendant and Appellant.



       Appellant Daniel E. Newby has filed a motion for a 60-day extension of time within
which to file his opening brief. Appellant indicates that on December 21, 2021, he filed a
"Motion for the Appointment of Council for an Indigent Pro Se Prisoner in a Writ of
Habeas Corpus Proceeding," and he is waiting for the Court to rule on that motion before
he files his opening brief.
       Appellant filed the referenced motion in Cause No. OP 21-0659, Newby v.
Salmonsen, an original proceeding matter. The Court denied the motion for appointment
of counsel and dismissed the matter on January 11, 2022.
       There is no pending motion for appointment of counsel in this appeal.
       Upon consideration of Appellant's motion for extension of time,
       IT IS HEREBY ORDERED that Appellant's motion for extension is GRANTED.
Appellant has until Ma h 7, 2022, within which to file his opening brief.
       DATED this I 1?"--day ofJanuary, 2022.
                                                For the Court,




                                                              Chief Justice